DETAILED ACTION
Status of Claims
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's filed response has been entered. 
	This is a Non-final office action in response to communication received on December 20, 2021. Claims 1-4 are amended, pending, and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-2 are an apparatus; claim 3 is a method; and claim 4 is an apparatus. Thus, each claim 1-4, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are 
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) An abstract idea as recited per claims 1, 3, and 4 (taking recitation of claim 3 as representative) is as follows: (a) storing ... information for each of a plurality of [... medium/asset/environment], about a first color allowed by a user associated with a [... medium/asset/environment] wherein each of the plurality of [... medium/asset/environment] includes a [...] device installed facing outside a body of the vehicle, the [...] device being configured to [... show/depict] information;

- determining whether a representative color of colors included in first information to be displayed on the [...] device of the a first [... medium/asset/environment] matches the first color allowed by the user associated with the first vehicle; and

- upon determining that the representative color matches the first color allowed by the user associated with the first vehicle, determining the first vehicle that is to display the first information, from the plurality of [... medium/asset/environment]; and 

- transmitting/sending the first advertising information to the first [... medium/asset/environment].
	Further, dependent claim 2, recites the same abstract idea as it further specifies the abstract idea in a descriptive manner with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below. Claim 2 further recites to receive position information of a vehicle from each of the plurality of vehicles, determine, as the first vehicle, a vehicle that can reach a gathering spot set in the first advertising information at a gathering time set in the first advertising information, from the plurality of vehicles, and transmit/send a gathering instruction including the gathering time and the gathering spot, together with the first advertising information.
certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.

	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1, and 3-4 at least are a memory, plurality of vehicles including a display device installed facing outward on exterior surface of vehicle(s) and is capable of displaying advertising information on the display device, and a processor; and per claim 2 capability of ascertaining position information.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed disclosure Figs 1-4 and their associated disclosure, and as-filed spec. para. [0036]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads on displays installed on vehicles, see at least as-filed spec. para. [0004], [0009], [0016], [0029], and [0097]-[0098] which is a desired goal or objective or outcome that may be achieved. 
	The server/processor executing the "apply it" instruction is further connected to one or more display devices on one or more vehicles capable of communicating data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 Electric Power Group. Certain result here is a tailored/filtered content based on information about the vehicle and/or user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide advertising content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of presenting advertisement on vehicle display based on evaluation of vehicle meeting abstract criteria such as matching color of ad with vehicle body color, time, and location which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-4, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of presenting advertisement on vehicle display based on evaluation of vehicle meeting abstract criteria such as matching color of ad with vehicle body color, time, and location which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).

	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) - [similarly here vehicle's position data is transmitted]; 

	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyze the data to enable the creation of new database fields.", (d) Pub. No.: US 2011/0060645 [0090] note "The external content may be identified based on criteria including the nature of the content that can be processed. For example, content from a selectable domain may include all content that is operable to be processed by a means of semantic analysis (including approaches such as natural language processing of unstructured text, named entity extraction, mapping to linked data through open standards for semantic representation, and many other approaches that are well known in the art)."; and (e) Patent No.: US 9,418,375 [Filed: 01/29/2016] note "Product recommendation program 122 determines product categorization, product characterization, product attributes, and identifies similar products using one or more known methods such as extracting information from embedded metadata, tags, using NLP, deep linguistic processing, or other known information extraction techniques to collect data used to classify and characterize the product to be rated." - [similarly here it appears information as set forth in the advertising e.g. color is parsed/extracted];

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." - [similarly here as a post solution advertisements are communicated or displayed on vehicle displays]; and

	(iv) Regarding the GPS based data gathering of vehicle's position, it is simply being gathered from what appears to be a generic built in component in vehicles and/or consumer devices such as mobile phones which is well-known and the Examiner could have taken official notice, nevertheless, in view of compact prosecution the Examiner provides evidence that it is well-known or well-understood, routine, conventional activity see the following publications:
(a) see Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; 
(b) see Pub. No.: US 2009/0288012 note [0298] note "The user's location can be determined by the system using one or more well-understood methods such as GPS, triangulation, or by determining if they are near parts of the system such as short range transmitter access points which have had their locations determined, either by some automated means such as global positioning system (GPS) or by having had its location entered into the system manually."
(c) see Pub. No.: US 2012/0101881 paras. [0254] note "For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission.", and
(d) Pub. No.: US 2011/0029370 paras. [0060] note "Various techniques may be employed to reduce the probability of fraud in the reporting of presence at a store. In some embodiments, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone (which in some embodiments may be required to be instantaneous and/ or received within a short time threshold, such as ten seconds). If it is determined that it is unlikely that the mobile phone traveled from the last known location since the time of the last report, the assertion may be rejected. In some embodiments, multiple sequential locational reports and/or assertions of presence in stores, and the times thereof, may be analyzed to determine whether it is plausible that the reports are accurate, and the assertion may be rejected if it is determined not to be plausible, e.g. if it requires a rapidity of transit that is infeasible, for example a velocity in excess of 80 miles per hour for over short (e.g. less than two hour) periods of time."; also see [0021]; [0030]-[0034]; and [0037] - [similarly here vehicles position data is gathered using GPS]; .

	
significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cho et al. (Pub. No.: US 2019/0268743) referred to hereinafter as Cho, Chatterjee et al. (Pub. No.: US 2013/0238440) in view of referred to hereinafter as Chatterjee.
	As per claims 1, 3, and 4 (taking recitation of claim 1 as representative as claims 3 and 4 recite substantially similar subject matter), Cho discloses (a) an information processing apparatus comprising: a memory that holds information about a first color [...] (see Figs. 1, 30 "S3005", and their associated disclosure; [0151] note "vehicle profile may include information including vehicle type, model, make, color, size, etc."; [0159] note "cluster advertisement is selected only when the connected vehicle is determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle, a driver profile, an advertiser profile, vehicle information ( e.g., model, make, color, etc. of the connected vehicle), or the like"), wherein each of the plurality of vehicles includes a display device installed facing outside a body of the vehicle, the display device being configured to display information (see Fig. 5A note "S511";  [0162] note "the connected vehicle is further configured to reproduce the one or 
(b) Cho discloses a processor configured to: determine whether a representative color of colors included in first information to be displayed on the display device of a first vehicle matches the first color [...] (see Fig. 5A note "S505" and its associated disclosure; [0159] note "cluster advertisement is selected only when the connected vehicle is  determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle, a driver profile, an advertiser profile, vehicle information ( e.g., model, make, color, etc. of the connected vehicle), or the like."; [0202]; [0203]; [0213]; [0294]-[0297]; [0310]); 

(c) Cho discloses upon determining that the representative color matches the first color [...], determine the first vehicle that is to display the first information, from the plurality of vehicles (see Fig. 5A note "S505" and its associated disclosure; [0159] note "cluster advertisement is selected only when the connected vehicle is  determined to be able to participate in a cluster advertisement, based on the location of the connected vehicle, a driver profile, an advertiser profile, vehicle information ( e.g., model, make, color, etc. of the connected vehicle), or the like."; [0168] note "At S545, the ADC server is configured to send a mission inquiry along with mission information, based in part on the location of the connected vehicle, driver profile, advertiser profile, or the like. Some drivers may prefer to carry out mission advertisements than other types of advertisements. Some advertisers may also prefer to use certain types of connected vehicles (e.g., vehicle make, model, size, color, etc.) for their advertisements. Based on such profiles of the driver and advertisers, as well as the information of the connected vehicle, the ADC server may be configured to identify and classify the connected vehicle as a mission [0294]-[0297]; [0310]); and

(d) Cho discloses transmit the first information to the first vehicle (see Fig. 5A note "S507" - "S511"; [0140] note "the communication unit 301 of the server 107 may be configured to include a receiving unit (not shown) configured to receive certain data (e.g., vehicle location information, vehicle status and diagnostic data, advertisement status, etc.) from one or more clients 101 or 103 and a transmitting unit (not shown) configured to send commands and/or data including advertisements to the client’s 101 or 103"; [0202]; [0213]).
	Regarding claim limitation as recited per (a*), (b*), (c*) as set forth below, under broadest reasonable interpretation of claimed subject matter in light of the as-filed disclosure, Cho strongly suggests delivering ads to one or more vehicles in a way that enhances effect of information/advertisements which suggests or implies user/driver/owner color preference, at least see Cho Fig. 30; [0124]; [0136]-[0137]; [0152]; [0159]; [0168]; [0216]  note "different roles may be determined based in part on profiles of the connected vehicles (e.g., types of vehicles, color, make, size, etc.). As such, by delivering an advertisement in a more interesting way, e.g., a stereo advertisement using a plurality of connected vehicles, the effect of delivery of the advertisement may be greatly increased on people who are exposed to the stereo advertisement"; [0267]; [0319] note "For example, a particular advertisement event may be selected among various advertisement events, based on the vehicle driver's preferences such as like brands or the like. At 53009, the selected at least one advertisement event may be sent to the 
	Nevertheless in view of compact prosecution rather than relying on what Cho implies and to more expressly teach the Examiner relies in an additional reference, i.e. Cho expressly (emphasis added) does not teach (a*) [...] allowed by the user associated with the first vehicle [...]; (b*) [...] allowed by the user associated with the first vehicle; (c*) [...] allowed by the user associated with the first vehicle [...].
	Chatterjee teaches (a*) [...] allowed by the user associated with the first vehicle [...]; (b*) [...] allowed by the user associated with the first vehicle; (c*) [...] allowed by the user associated with the first vehicle [...] (see Figs. 3B, 3D, 6, and their associated disclosure; [0021] note "commercial content is provided on display devices that reside on the exterior of vehicles. In particular, commercial content such as advertisements can be rendered on exterior display devices of vehicles. The vehicles can include those operated by non-commercial drivers, such as everyday commuters who operate owned or leased vehicles of their choosing"; [0022] note "the commercial content that is displayed can be selected by the user. For example, drivers can select content for display on their vehicles (or rental vehicles) based on their preference for brands, products, aesthetic preferences (e.g., color of content), location of their residence or location where their vehicle is parked or driven"; [0024] note "advertisement and other sponsored content is distributed to a plurality of display devices provided with a fleet of vehicles. The fleet of vehicles can be owned or operated by everyday, non-commercial drivers. In variations, the fleet of vehicles can be part of a rental fleet")
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Cho's foregoing suggestions in view of Chatterjee's express teaching regarding user's defined or preferred or allowed or registered color preference. Motivation to modify would be to provide dynamic content that is personalized as allowed or preferred by the user associated with the vehicle such as one or more drivers of the vehicle, see at least Chatterjee [0018] and [0022], which would have high likelihood of ad acceptance by the driver as the ads are personalized.
	As per claim 2, Cho in view of Hyun teaches the claim limitations of claims 1. Cho discloses wherein the processor is further configured to receive position information of a vehicle from each of the plurality of vehicles (see [0140] note "the communication unit 301 of the server 107 may be configured to include a receiving unit (not shown) configured to receive certain data (e.g., vehicle location information, vehicle status and diagnostic data, advertisement status, etc.) from one or more clients 101 or 103 and a transmitting unit (not shown) configured to send commands and/or data including advertisements to the clients 101 or 103"; [0150]; [0151] note "vehicle location includes current location information of a connected vehicle and/or destination location information."),

	- Cho discloses transmit a gathering instruction including the gathering time and the gathering spot, together with the first information (see [0011]; [0062] note "one or more advertisements may be delivered and/or reproduced on a plurality of connected vehicles so that the effect of advertisement may be significantly increased. Also, using one or more connected vehicles as an advertisement platform, as well as by reproducing the one or more advertisements, based in part on location information, local time information, or attributes of people around the connected vehicles, the effect of advertisement may be significantly increased"; [0187]; [0210]; [0213]; [0297]).
Response to Applicant's Arguments/Remarks
4.	Regarding "I. 35 U.S.C. §101 Rejection" the Applicant argues as follows:
	"First, it is noted that as currently amended, the claims do not recite the term "advertising." Thus, the claimed features are not necessarily directed to advertising, marketing or sales activities or behaviors. Furthermore, as the Federal Circuit has held in Thales Visionix Inc. v. United States, 2015-5150 (Fed. Cir. Mar. 8, 2017), even if the claims were considered as being directed to "advertising," the involvement of such an exception does not "doom the claims to abstraction."
	Even further, for example, the claimed information processing apparatus includes a memory that stores information and a processor configured to process information, where this information is transmitted from one physical device (i.e., the information processing apparatus) to another physical device (i.e., a vehicle). Accordingly, the claimed features do not constitute an abstract idea.
	Nonetheless, per arguendo, even if the claims were considered as constituting an abstract idea, the claims are not "directed to" a judicial exception, and thus, are patent eligible, at least because the claims as a whole integrate the alleged judicial exception into a practical application of the exception. For example, as described in paragraph [0039] of the Pre-Grant Publication of the present application, the present application is directed to improving the effect of information (e.g., an advertisement) displayed on a vehicle body. In this regard, according to one aspect of the presently claimed features, a sense of unity between the color of information pieces and a vehicle body that displays the information to the outside may be increased, and an effect displaying the information may be increased.
	As a result of the claimed configuration, which is implemented in a way that is not taught by the prior art, information processing technology is improved by performing a function not previously performed in the art, and without monopolizing the alleged judicial exception, as required by the Revised Guidance. Accordingly, in view of the claimed features as a whole, the claimed apparatus and method provide an improvement to the computer-related technology of displaying appropriate information on a vehicle, thereby providing a practical application of the alleged abstract idea."

	The Examiner respectfully finds the Applicant's arguments unpersuasive. The Examiner notes that the Applicant has failed to delineate claim language into abstract recitation (evaluated per step 2A prong one analysis) and additional elements (evaluated per step 2A prong two and step 2B). As a result it appears that the Applicant appears to argue against step 2A prong in view of what appears to be additional elements, for instance note "Even further, for example, the claimed information processing apparatus includes a memory that stores information and a processor configured to process information, where this information is transmitted from one physical device (i.e., the information processing apparatus) to another physical device (i.e., a vehicle). Accordingly, the claimed features do not constitute an abstract idea." However this argument, which is in view of generic computing components/devices, besides being misplaced as additional elements are not a proper evaluation under step 2A prong one analysis note "There Flook, supra, at 593, thereby eviscerating the rule that “‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’ ” Myriad, 569 U. S., at ___ (slip op., at 11)."; and also note Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." And, the claims are analyzed per 2019 PEG under step 2A (prong one and two), and under step 2B – not necessarily based on presence of words such as advertising. 
	Further also argues that word "advertising" is no longer recited, yet later points to "For example, as described in paragraph [0039] of the Pre-Grant Publication of the present application, the present application is directed to improving the effect of information (e.g., an advertisement) displayed on a vehicle body" - as such - the Applicant is reminded that the claims must be given their broadest reasonable interpretation in light of the as-filed disclosure. 
abstract recitation as interpreted under broadest reasonable interpretation in light of the as-filed disclosure squarely recite certain methods of organizing human activity, note step 2A prong one analysis.
	Next, the Applicant, as apparent from the foregoing, has failed to provide any argument of substance that establishes that "the claims as a whole integrate the alleged judicial exception into a practical application of the exception." The Applicant merely notes a desired outcome or objective of displaying ads on vehicles (and vehicles are not even positively claimed per claims 1-2 and 4 as the claim is to an apparatus and vehicle(s) is/are not part and only the components of the apparatus such as memory and processor are positively claimed) results in "a sense of unity between the color of information pieces and a vehicle body that displays the information to the outside may be increased, and an effect displaying the information may be increased" per as-fied spec. para. [0039] - this is an abstract idea and desired result to be achieved. Furthermore, regarding displaying ads based on abstract conditions such as color preference associated with the user of the vehicle, for instance see MPEP 2106.05(f) note "For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result)." 
viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
Also, prior art is not a proper evaluation under 35 U.S.C. 101 inquiries.
	Thus, the abstract idea of presenting advertisement on vehicle display based on evaluation of vehicle meeting abstract criteria such as matching color of ad with vehicle body color, time, and location which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two), note step 2A prong two analysis.
	
	Regarding "II. Prior Art Rejection" the Applicant argues in view of claim amendments, particularly in view of "first color allowed by a user associated with a vehicle." The rejection has been updated to address the amended and argued claim recitation as follows:
strongly suggests delivering ads to one or more vehicles in a way that enhances effect of information/advertisements which suggests or implies user/driver/owner color preference, at least see Cho Fig. 30; [0124]; [0136]-[0137]; [0152]; [0159]; [0168]; [0216]  note "different roles may be determined based in part on profiles of the connected vehicles (e.g., types of vehicles, color, make, size, etc.). As such, by delivering an advertisement in a more interesting way, e.g., a stereo advertisement using a plurality of connected vehicles, the effect of delivery of the advertisement may be greatly increased on people who are exposed to the stereo advertisement"; [0267]; [0319] note "For example, a particular advertisement event may be selected among various advertisement events, based on the vehicle driver's preferences such as like brands or the like. At 53009, the selected at least one advertisement event may be sent to the advertisement vehicle for inquiry as to participation of the advertisement vehicle. At 53011, a request may be received from the advertisement vehicle ( e.g., a user of the advertisement vehicle) for participating in the at least one advertisement event."; [0319] note "For example, a particular advertisement event may be selected among various advertisement events, based on the vehicle driver's preferences such as like brands or the like."; [0321]; [0389] note "information relating to at least one vehicle may include at least one of: vehicle profile information or driver preference information. The vehicle profile information may include at least one of: vehicle information (e.g., type, color, make, size, etc.), vehicle driver information (e.g., sex, age, preferences, shopping habits, etc.), or vehicle passenger information (e.g., sex, age, preferences, shopping habits, etc.)." 
 Cho expressly (emphasis added) does not teach (a*) [...] allowed by the user associated with the first vehicle [...]; (b*) [...] allowed by the user associated with the first vehicle; (c*) [...] allowed by the user associated with the first vehicle [...].
	Chatterjee teaches (a*) [...] allowed by the user associated with the first vehicle [...]; (b*) [...] allowed by the user associated with the first vehicle; (c*) [...] allowed by the user associated with the first vehicle [...] (see Figs. 3B, 3D, 6, and their associated disclosure; [0021] note "commercial content is provided on display devices that reside on the exterior of vehicles. In particular, commercial content such as advertisements can be rendered on exterior display devices of vehicles. The vehicles can include those operated by non-commercial drivers, such as everyday commuters who operate owned or leased vehicles of their choosing"; [0022] note "the commercial content that is displayed can be selected by the user. For example, drivers can select content for display on their vehicles (or rental vehicles) based on their preference for brands, products, aesthetic preferences (e.g., color of content), location of their residence or location where their vehicle is parked or driven"; [0024] note "advertisement and other sponsored content is distributed to a plurality of display devices provided with a fleet of vehicles. The fleet of vehicles can be owned or operated by everyday, non-commercial drivers. In variations, the fleet of vehicles can be part of a rental fleet")
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Cho's foregoing suggestions in view of Chatterjee's express teaching regarding user's defined or preferred or allowed or registered color preference. Motivation to modify would be to provide dynamic content that is personalized as allowed or preferred by the 
	Therefore the Examiner respectfully maintains the prior art rejection.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note as follows:
	0. BAEK JONG HYUN (Pub. No.: KR 2018/0072178 A) see Abstract note "mobile advertisement service method of attaching advertisements to a car "; see pages 3-4 of 5 note "if the advertiser selects a vehicle type and vehicle color to which the advertisement is to be attached, the advertiser displayed to the user in step (11) may display only the advertiser who has selected his / her vehicle type and vehicle color [...] When the user 1 and the advertiser 3 determine the vehicle advertisement attaching method, the size of the advertisement, and the site to which the advertisement is to be attached 15, the information determined by the user and the advertiser is stored in the DB 16, Is displayed to the user and the advertiser as a sample (17), and the advertisement sample is stored (18) in the DB [...] when the user accesses the web server and inputs his vehicle information, the web server searches the condition information of the advertiser stored in the database based on the vehicle information inputted byte user If they coincide with each other, the advertiser and the user are notified of the matching. This can increase the success rate of advertising contracts and prevent unnecessary information provision. For example, if the advertiser selects a red medium-sized vehicles the condition information, the advertisement information of the advertiser may be provided in the e mail of the user who owns the vehicle. So, you can get selected ads instead of receiving too much information [...] user can enter the home page main screen 300 to obtain desired information, Vehicle information such as an address including a residence area, a family status, and vehicle information including a car type, a vehicle color, a model year [...] FIG. 4 shows an information input / selection / display screen 400 of a vehicle advertisement. In the vehicle advertisement screen, the information is divided into personal information and vehicle information ") - the Examiner could have used this reference in place of Chatterjee.

	i. Pub. No.: KR 20180116642 A Title "METHOD FOR PROVIDING ON-LINE AND OFF-LINE ADVERTISING MEDIATION SERVICE BETWEEN ADVERTISER AND VEHICLE OWNER"; and note "It is possible to selectively display to the corresponding borrower 140 only advertisements that match the vehicle operation details or the vehicle information of the intermediate borrower 140. [...] When the borrower 140 selects an advertisement to be attached to his / her vehicle, the server 130 displays the selection information to the intermediary company 120. Then, the intermediary company 120 prepares a sticker according to the selection information, and sends the sticker to the borrower 140 (S110) [...] The borrower 140 receives the sticker sent offline, and attaches the sticker to the vehicle 150 owned by the borrower 140 (S112).
advertisement condition may include a condition for a vehicle type or a vehicle color. The vehicle information may include a vehicle type or a vehicle color. The server may determine that the vehicle type included in the vehicle information matches the vehicle type of the advertisement condition, or the vehicle color included in the vehicle information matches the vehicle color of the advertisement condition Advertisement information can be displayed on the payee terminal [...] Referring to FIG. 16, the borrower can connect to the app through the payee terminal - connect to the server (S1600) and log in (S1602). In addition, when the vehicle information is additionally inputted, the type, color, model year, vehicle number, etc. of the vehicle can be input" - the Examiner could have used this reference in place of Chatterjee.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688